Name: Commission Implementing Regulation (EU) 2016/145 of 4 February 2016 adopting the format of the document serving as evidence for the permit issued by the competent authorities of Member States allowing establishments to carry out certain activities concerning invasive alien species of Union concern pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: environmental policy;  natural environment;  documentation;  economic geography
 Date Published: nan

 5.2.2016 EN Official Journal of the European Union L 30/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/145 of 4 February 2016 adopting the format of the document serving as evidence for the permit issued by the competent authorities of Member States allowing establishments to carry out certain activities concerning invasive alien species of Union concern pursuant to Regulation (EU) No 1143/2014 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1143/2014 of the European Parliament and of the Council of 22 October 2014 on the prevention and management of the introduction and spread of invasive alien species (1), and in particular of Articles 8(6) thereof, Whereas: (1) Regulation (EU) No 1143/2014 provides that the Commission is to adopt the format of the documents serving as evidence for permits issued by the competent authorities of Member States to carry out research on, or ex-situ conservation of, invasive alien species of Union concern, as set out in Article 8. Permits may also be issued for scientific production and subsequent medicinal use of these species. (2) Permits may also be issued by Member States, in exceptional cases and for reasons of compelling public interest, to carry out activities other than those listed in Article 8(1), as set out in Article 9(1), provided an authorisation has been issued by the Commission. According to Article 9(6), such permits must be issued in accordance with Article 8(4) to (8). Hence the same format of the document serving as evidence for the permits must be used for the purposes of both Articles 8 and 9. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Invasive Alien Species, HAS ADOPTED THIS REGULATION: Article 1 The format of the document serving as evidence for the permit issued by the competent authorities of Member States pursuant to Articles 8(2) and 9(6) of Regulation (EU) No 1143/2014 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 35. ANNEX Instructions for filling in the document The document must be completed by the competent authority empowered to issue the permits referred to in Articles 8(2) and 9(6) of Regulation (EU) No 1143/2014. It must be signed, stamped and dated. Complete the document in capital letters. To indicate positively any option, tick or mark the  sign. Clearly deface or cross out options or whole numbered boxes that are not relevant. Box 1. Indicate the name, address, country, telephone number and email address of the establishment to which the permit has been granted and/or contact person in this establishment. Box 2. Indicate the identification number of the permit. This number is to start by the two-letter ISO code (ISO 3166 alpha-2) for the Member State issuing the permit, except for Greece and the United Kingdom for which the abbreviations EL and UK is to be used. The identification number is to be unique for the purposes of the permit system referred to in Article 8(1) of Regulation (EU) No 1143/2014. Box 3. Indicate the name, address, country, telephone number and email address of the consignor or exporter, where applicable. Box 4. Indicate the date of issue of the permit. Box 5. Indicate the period of validity (start date; end date) of the permit, where applicable. Box 6. Indicate the name, address, country, telephone number and email address of the consignee or importer, where applicable. Box 7. Indicate the name of the competent authority issuing the permit. Box 8. Describe the consignment or stock of specimens by filling in the information in boxes 8a to 8f: Box 8a. This refers to the scientific name of the invasive alien species of Union concern for which the permit has been issued. Box 8b. This refers to the common name of the invasive alien species for which the permit has been issued. Box 8c. This refers to the codes of Combined Nomenclature (CN) as provided by Council Regulation (EEC) No 2658/87 (1). Box 8d. Precise description of the consignment or stock and the specimens it contains. Box 8e. Total net mass of consignment (or stock) in kg. It may be omitted if information is provided in box 8f. Box 8f. Number of specimens in the consignment. It can be used when the quantity is best expressed in discrete units. It may be omitted if information is provided in box 8e. Box 9. Indicate for which of the restrictions established under Article 7 of Regulation (EU) No 1143/2014 derogation has been granted. Box 10. Indicate the purpose for which the permit has been granted. Box 11. Indicate the relevant sections of the permit describing the conditions under which the activities have been permitted, pursuant to Article 8(2) of Regulation (EU) No 1143/2014. Box 12. Indicate the relevant sections of the permit describing the provisions specified in the authorisation granted by the Commission. To be filled in only if the permit is issued following an authorisation by the Commission under Article 9 of Regulation (EU) No 1143/2014. Box 13. Indicate the name of the authorising officer of the competent authority filling in this document. Box 14. Signature of the authorising officer of the competent authority filling in this document. Box 15. Official stamp of the competent authority and date on which this document was filled in. (1) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1).